 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs thePetitioner has obtained a majority of the ballots cast in theelection,we shall, as recommendedby theActing Regional Director,certifythatlabor organization as the collective-bargaining representa-tive of the employees in the appropriate unit.[The Board certified the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL, Local No. 71,as the collective-bargaining representative of the employees of theEmployer in the appropriate unit.].Bazley and Junedale Meat Markets CompanyandPaul Vander-stelt,PetitionerandLocal UnionNo. 539of the AmalgamatedMeatcutters and Butcher Workmen of North America, A. F.of L.Case No. 7-RD-195. September 15, 1955DECISION AND DIRECTION OF ELECTIONUpon a decertification petition duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before RussellW. Bradley, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The Petitioner, an employee of the Employer, asserts that theUnion, a labor organization currently recognized by the Employer asthe exclusive bargaining representative of the employees designatedin the petition, is no longer the exclusive bargaining representative asdefined in Section 9 (a) of the Act.3.The Union contends that no question concerning representationexists because it has a contract with the Employer, covering the em-ployees designated in the petition.The Employer contends,inter aliathat the contract cannot bar an election because it contains an illegalunion-security clause.The contract in question contains the following union-securityclause :The Union -shall be the sole bargaining agent and representativeof those classifications of employees covered by this AGREE-MENT in collective bargaining with the Employer. A non-mem-ber may be hired by the understanding that he or she must makeimmediate application for membership to the Union and Shall1 The Employer operates 43 meat markets in 6 States.The total sales of the marketsare in excess of $10,000,000.Accordingly,we find that it will effectuate the policies ofthe Act to assert jurisdiction in this case.Hogue and Knott Supermarkets,-110NLRB 543.114 NLRB No. 20. BAZLEY AND JUNEDALE MEAT MARKETS COMPANY67thereafter maintain membership, in good standing in the Union,in order to maintain his or her employment. All new or presentemployees who are not members of the Union, shall become mem-bers within thirty-one (31) days or be discharged by the Em-ployer without further recourse.Under the Act, "discrimination in regard to hire ortenure of em-ployment or any term or condition of employment to encourage ordiscourage membership in any labor organization" is prohibited, ex-cept that employers and labor organizations are not precluded fromentering into agreements requiring as condition of employment mem-bership in a labor organization on or after the thirtieth day followingthe beginning of employment or the effective date of the contract,whichever is later.2The contract here, in substance, conditions the hiringof new em-ployees on theirimmediate applicationfor membership in the Union.This condition, of itself, exceeds the degree of union security permit-ted by the statute 3 and therefore renders the contract ineffective as abar.4The Union could promptly approve an application and, in effect,compel a new employee to become a union member before the expira-tion of the statutory grace period.Accordingly, we find that a ques-tion affecting commerce exists concerning the representation of theemployees of the employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act. In view of our decision, wefind it unnecessary to determine whether, as the Employer and thePetitioner contend, the contract has terminated and hence is no longerin existence.4. In accordance with the stipulation of the parties at the hearing,we find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All employees of the Employer at its store at 183 West WesternAvenue, Muskegon, Michigan, including part-time employees, but ex-cluding cashiers, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.2 Section 8(a) (3) and 8(b) (2) of the Act' SeeInternational Union of Operating Engineers,Local No. 12,AFL (Associated Gen-eral Contracto,s,Southern California Chapter),113 NLRB 655 CfKennedy-Van SaunManufacturing and Engineering Corporation,105 NLRB 575,where the contract merelyrequired consistently with the statute,that applicants for employment agree to join theunion at the expiration of the 30-day grace period*IraGrob,Inc.,110 NLRB 626;SpecialtyWoodcraft,Inc.,107 NLRB 1066.387644-56-vol. 114-6